Case 4:17-cv-01268 Document 53 Filed on 12/19/18 in TXSD Page 1 of 41
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                               December 19, 2018
                                                                David J. Bradley, Clerk
Case 4:17-cv-01268 Document 53 Filed on 12/19/18 in TXSD Page 2 of 41
Case 4:17-cv-01268 Document 53 Filed on 12/19/18 in TXSD Page 3 of 41
Case 4:17-cv-01268 Document 53 Filed on 12/19/18 in TXSD Page 4 of 41
Case 4:17-cv-01268 Document 53 Filed on 12/19/18 in TXSD Page 5 of 41
Case 4:17-cv-01268 Document 53 Filed on 12/19/18 in TXSD Page 6 of 41
Case 4:17-cv-01268 Document 53 Filed on 12/19/18 in TXSD Page 7 of 41
Case 4:17-cv-01268 Document 53 Filed on 12/19/18 in TXSD Page 8 of 41
Case 4:17-cv-01268 Document 53 Filed on 12/19/18 in TXSD Page 9 of 41
Case 4:17-cv-01268 Document 53 Filed on 12/19/18 in TXSD Page 10 of 41
Case 4:17-cv-01268 Document 53 Filed on 12/19/18 in TXSD Page 11 of 41
Case 4:17-cv-01268 Document 53 Filed on 12/19/18 in TXSD Page 12 of 41
Case 4:17-cv-01268 Document 53 Filed on 12/19/18 in TXSD Page 13 of 41
Case 4:17-cv-01268 Document 53 Filed on 12/19/18 in TXSD Page 14 of 41
Case 4:17-cv-01268 Document 53 Filed on 12/19/18 in TXSD Page 15 of 41
Case 4:17-cv-01268 Document 53 Filed on 12/19/18 in TXSD Page 16 of 41
Case 4:17-cv-01268 Document 53 Filed on 12/19/18 in TXSD Page 17 of 41
Case 4:17-cv-01268 Document 53 Filed on 12/19/18 in TXSD Page 18 of 41
Case 4:17-cv-01268 Document 53 Filed on 12/19/18 in TXSD Page 19 of 41
Case 4:17-cv-01268 Document 53 Filed on 12/19/18 in TXSD Page 20 of 41
Case 4:17-cv-01268 Document 53 Filed on 12/19/18 in TXSD Page 21 of 41
Case 4:17-cv-01268 Document 53 Filed on 12/19/18 in TXSD Page 22 of 41
Case 4:17-cv-01268 Document 53 Filed on 12/19/18 in TXSD Page 23 of 41
Case 4:17-cv-01268 Document 53 Filed on 12/19/18 in TXSD Page 24 of 41
Case 4:17-cv-01268 Document 53 Filed on 12/19/18 in TXSD Page 25 of 41
Case 4:17-cv-01268 Document 53 Filed on 12/19/18 in TXSD Page 26 of 41
Case 4:17-cv-01268 Document 53 Filed on 12/19/18 in TXSD Page 27 of 41
Case 4:17-cv-01268 Document 53 Filed on 12/19/18 in TXSD Page 28 of 41
Case 4:17-cv-01268 Document 53 Filed on 12/19/18 in TXSD Page 29 of 41
Case 4:17-cv-01268 Document 53 Filed on 12/19/18 in TXSD Page 30 of 41
Case 4:17-cv-01268 Document 53 Filed on 12/19/18 in TXSD Page 31 of 41
Case 4:17-cv-01268 Document 53 Filed on 12/19/18 in TXSD Page 32 of 41
Case 4:17-cv-01268 Document 53 Filed on 12/19/18 in TXSD Page 33 of 41
Case 4:17-cv-01268 Document 53 Filed on 12/19/18 in TXSD Page 34 of 41
Case 4:17-cv-01268 Document 53 Filed on 12/19/18 in TXSD Page 35 of 41
Case 4:17-cv-01268 Document 53 Filed on 12/19/18 in TXSD Page 36 of 41
Case 4:17-cv-01268 Document 53 Filed on 12/19/18 in TXSD Page 37 of 41
Case 4:17-cv-01268 Document 53 Filed on 12/19/18 in TXSD Page 38 of 41
Case 4:17-cv-01268 Document 53 Filed on 12/19/18 in TXSD Page 39 of 41
Case 4:17-cv-01268 Document 53 Filed on 12/19/18 in TXSD Page 40 of 41
Case 4:17-cv-01268 Document 53 Filed on 12/19/18 in TXSD Page 41 of 41
